DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 12-15 have been considered, but are not persuasive. The new ground of rejection cites Liang US 2014/0034975 as teaching at least the amended claim limitations in claim 12.

Claim Objections
Claims 6 and 12 objected to because of the following informalities:  
Claim 6, line 2, the phase “a layer” should be “the layer”; and
Claim 12, line 14, the number “(140)” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitations, “the first portion being spaced apart from some regions of the second portion” are considered to be indefinite. The claim limitations “the first portion being spaced apart from some regions of the second portion” appear to contradict the disclosure because it would means the first portion is not spaced apart from the other regions of the second portion, and the original disclosure (figs.1,5 and 7) only disclose the first portion being spaced apart from the second portion. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “the first portion being spaced apart from 
Also, dependent Claims 4-11 are rejected by virtue of its dependency.
Regarding claim 12, the claim limitations, “the first portion being spaced apart from some regions of the second portion” are considered to be indefinite. The claim limitations “the first portion being spaced apart from some regions of the second portion” appear to contradict the disclosure because it would means the first portion is not spaced apart from the other regions of the second portion, and the original disclosure (figs.1,5 and 7) only disclose the first portion being spaced apart from the second portion. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “the first portion being spaced apart from 
Also, dependent Claims 13-15 are rejected by virtue of its dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 9 of U.S. Patent No. 10,606,112 in view of Itou US 2015/0205159. 
Regarding claims 1, 4-10, 12 and 13, the claim limitations of claims 1-5, 8 and 9 of U.S. Patent No. 10,606,112 disclose all the claim limitations of claims 1, 4-10, 12 and 13, except the claim limitations “a partition comprising a black matrix and disposed between the first color conversion layer and the second color conversion layer, the first color conversion layer and the second color conversion layer being spaced apart from one another”.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a partition comprising a black matrix and disposed between the first color conversion layer and the second color conversion layer, the first color conversion layer and the second color conversion layer being spaced apart from one another as taught by Itou in the display apparatus of the claim limitations of claims 1-5, 8 and 9 of U.S. Patent No. 10,606,112 for the purpose of separating the first color conversion layer and the second color conversion layer in order to prevent color mixture.
Regarding claim 11, Itou discloses a display apparatus, in at least figs.10 and 11, the partition (LDS with BM) is further disposed between the first blue light blocking portion (EXR) and the second blue light blocking portion (EXG) (see fig.10) for the purpose of separating the first blue light blocking portion and the second blue light blocking portion (see figs.10 and 11). The reason for combining is the same as claim 1.
Regarding claim 14, Itou discloses a display apparatus, in at least figs.10 and 11, the partition (LDS with BM) is further disposed between the first blue light blocking portion (EXR) and the second blue light blocking portion (EXG) (see fig.10) for the purpose of separating the first blue light blocking portion and the second blue light .

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 9 of U.S. Patent No. 10,606,112 in view of Itou US 2015/0205159 as applied to claim 12 above, and further in view of Kim US 2015/0015958.
Regarding claim 15, claims 1-5, 8 and 9 of U.S. Patent No. 10,606,112 in view of Itou does not explicitly discloses the stacked layers of the first portion and the stacked layers of the second portion comprise silicon oxide.
Kim discloses a display apparatus, in at least figs.4, the stacked layers of the layer (220) comprise silicon oxide (para.90) for the purpose of forming an anti-reflection film with a multi-layer type (para.88).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stacked layers of the layer comprise silicon oxide as taught by Kim in the display apparatus of the claim limitations of claims 1-5, 8 and 9 of U.S. Patent No. 10,606,112 in view of Itou in order to have the stacked layers of the first portion and the stacked layers of the second portion comprise silicon oxide for the purpose of forming an anti-reflection film with a multi-layer type.

Claims 1 and 4-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9 and 10 of U.S. Patent No. 10,365,509 in view of Itou US 2015/0205159. 

Itou discloses a display apparatus, in at least fig.10 and 11, a partition (LDS with BM) comprising a black matrix (BM) and disposed between the first color conversion layer (WCR) and the second color conversion layer (WCG)(see fig.10), the first color conversion layer and the second color conversion layer being spaced apart from one another (see fig.10) for the purpose of separating the first color conversion layer and the second color conversion layer (see figs.10 and 11) in order to prevent color mixture. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a partition comprising a black matrix and disposed between the first color conversion layer and the second color conversion layer, the first color conversion layer and the second color conversion layer being spaced apart from one another as taught by Itou in the display apparatus of the claim limitations of claims 1-6, 9 and 10 of U.S. Patent No. 10,365,509 for the purpose of forming openings for each of first and second conversion layers respectively in order to prevent color mixture.
Regarding claim 11, Itou discloses a display apparatus, in at least figs.10 and 11, the partition (LDS with BM) is further disposed between the first blue light blocking portion (EXR) and the second blue light blocking portion (EXG) (see fig.10) for the 
Regarding claim 14, Itou discloses a display apparatus, in at least figs.10 and 11, the partition (LDS with BM) is further disposed between the first blue light blocking portion (EXR) and the second blue light blocking portion (EXG) (see fig.10) for the purpose of separating the first blue light blocking portion and the second blue light blocking portion (see figs.10 and 11). The reason for combining is the same as claim 12.

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9 and 10 of U.S. Patent No. 10,365,509 in view of Itou US 2015/0205159 as applied to claim 12 above, and further in view of Kim US 2015/0015958.
Regarding claim 15, claims 1-6, 9 and 10 of U.S. Patent No. 10,365,509 in view of Itou does not explicitly discloses the stacked layers of the first portion and the stacked layers of the second portion comprise silicon oxide.
Kim discloses a display apparatus, in at least figs.4, the stacked layers of the layer (220) comprise silicon oxide (para.90) for the purpose of forming an anti-reflection film with a multi-layer type (para.88).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stacked layers of the layer comprise silicon oxide as taught by Kim in the display apparatus of the claim limitations of claims 1-6, 9 and 10 of U.S. Patent No. 10,365,509 in view of Itou in order to have the stacked layers of the first portion and the stacked layers of the second portion .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou US 2015/0205159 in view of Park US 2013/0242228 and Liang US 2014/0034975.
Regarding claim 12, Itou discloses a display apparatus, in at least figs.10, 11 and 1-3 and para.78, comprising: 
a panel (see fig.10); and
a color filter on the panel (see fig.10), wherein the color filter includes:
a first color conversion layer (WCR) in a first pixel area (area with WCR) and convert incident light into a first color light (see fig.10, para.43);
a second color conversion layer (WCG) in a second pixel area (area with WCG) and convert incident light into a second color light (see fig.10, para.43);

a layer (BM) including a first portion (one of BM in fig.10) arranged over the first color conversion layer, and a second portion (the another one of BM in fig.10) arranged over the second color conversion layer, the first portion being spaced apart from the second portion (see fig.10); and
a partition (LDS) disposed between the first color conversion layer and the second color conversion layer (see fig.10), the first color conversion layer and the second color conversion layer being spaced apart from one another (see fig.10).
Itou does not explicitly disclose the color filter is a quantum dot color filter, the first color conversion layer in the first pixel area and including a plurality of quantum dots to convert incident light into the first color light; and the second color conversion layer in the second pixel area and including a plurality of quantum dots to convert incident light into the second color light, and the first portion and the second portion of the layer having stacked layers that have different refractive indices from one another.
Park discloses a display apparatus, in at least figs.1 and 2, the color filter (230) is a quantum dot color filter (see fig.2), the first color conversion layer (230R) in the first pixel area and including a plurality of quantum dots (230RQD) to convert incident light 
Liang discloses a display apparatus, in fig.1, the first portion (124) and the second portion (124) of the layer having stacked layers (at least includes E1 and E2) that have different refractive indices from one another (para.35) for the purpose of forming the light-shielding structure with multiple film layers to prevent the abnormal display issues in the display apparatus (para.25). The reason for combining is the same as claim 12.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the color filter is a quantum dot color filter, the first color conversion layer in the first pixel area and including a plurality of quantum dots to convert incident light into the first color light; and the second color conversion layer in the second pixel area and including a plurality of quantum dots to convert incident light into the second color light and the first portion and the second portion of the layer having stacked layers that have different refractive indices from one another as taught by Park and Liang respectively in the display apparatus of Itou for the purpose of having a wide viewing angle display apparatus and forming the light-shielding structure with multiple film layers to prevent the abnormal display issues in the display.
Regarding claim 13, Liang discloses the refractive indices of the stacked layers of the first portion increase towards first color conversion layer (128), and the refractive 
Regarding claim 14, Itou discloses the partition is further disposed between the first blue light blocking portion and the second blue light blocking portion (see fig.10).
Regarding claim 15, Liang discloses the stacked layers of the first portion and the stacked layers of the second portion comprise silicon oxide (para.35 discloses E1 is made of silicon oxide) for the purpose of forming the light-shielding structure with multiple film layers to prevent the abnormal display issues in the display apparatus (para.25). The reason for combining is the same as claim 12.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou US 2015/0205159 in view of Park US 2013/0242228 and Yeh US 2004/0212762.
Regarding claim 12, Itou discloses a display apparatus, in at least figs.10, 11 and 1-3 and para.78, comprising: 
a panel (see fig.10); and
a color filter on the panel (see fig.10), wherein the color filter includes:
a first color conversion layer (WCR) in a first pixel area (area with WCR) and convert incident light into a first color light (see fig.10, para.43);
a second color conversion layer (WCG) in a second pixel area (area with WCG) and convert incident light into a second color light (see fig.10, para.43);

a layer (BM) including a first portion (one of BM in fig.10) arranged over the first color conversion layer, and a second portion (the another one of BM in fig.10) arranged over the second color conversion layer, the first portion being spaced apart from the second portion (see fig.10); and
a partition (LDS) disposed between the first color conversion layer and the second color conversion layer (see fig.10), the first color conversion layer and the second color conversion layer being spaced apart from one another (see fig.10).
Itou does not explicitly disclose the color filter is a quantum dot color filter, the first color conversion layer in the first pixel area and including a plurality of quantum dots to convert incident light into the first color light; and the second color conversion layer in the second pixel area and including a plurality of quantum dots to convert incident light into the second color light, and the first portion and the second portion of the layer having stacked layers that have different refractive indices from one another.
Park discloses a display apparatus, in at least figs. 1 and 2, the color filter (230) is a quantum dot color filter (see fig.2), the first color conversion layer (230R) in the first pixel area and including a plurality of quantum dots (230RQD) to convert incident light 
Yeh discloses a display apparatus, in at least figs.1 and 2, the first portion (one of 33) and the second portion (the other 33) of the layer having stacked layers (at least includes 3311 and 3312) that have different refractive indices from one another (para.27) for the purpose of improving the visibility of the display apparatus (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the color filter is a quantum dot color filter, the first color conversion layer in the first pixel area and including a plurality of quantum dots to convert incident light into the first color light; and the second color conversion layer in the second pixel area and including a plurality of quantum dots to convert incident light into the second color light and the first portion and the second portion of the layer having stacked layers that have different refractive indices from one another as taught by Park and Yeh respectively in the display apparatus of Itou for the purpose of having a wide viewing angle display apparatus and improving the visibility of the display apparatus.
Regarding claim 13, Yeh discloses the refractive indices of the stacked layers of the first portion increase towards first color conversion layer (R), and the refractive indices of the stacked layers of the second portion increase towards second color conversion layer (G)(para.27 discloses the first layer 3311 is made of Chromium nitride and the second layer 3312 is made of Chromium oxide, and it’s known that 
Regarding claim 14, Itou discloses the partition is further disposed between the first blue light blocking portion and the second blue light blocking portion (see fig.10).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou US 2015/0205159 in view of Park US 2013/0242228 and Moon US 2007/0187793.
Regarding claim 12, Itou discloses a display apparatus, in at least figs.10, 11 and 1-3 and para.78, comprising: 
a panel (see fig.10); and
a color filter on the panel (see fig.10), wherein the color filter includes:
a first color conversion layer (WCR) in a first pixel area (area with WCR) and convert incident light into a first color light (see fig.10, para.43);
a second color conversion layer (WCG) in a second pixel area (area with WCG) and convert incident light into a second color light (see fig.10, para.43);
a blue light blocking layer (EXR and EXG) including a first blue light blocking portion (EXR) over the first color conversion layer to block emission of a blue light (EX2, para.40) of the incident light which is not converted by the first color conversion layer (para.45), and a second blue light blocking portion (EXG) over the second color conversion layer to block emission of the blue light of the incident light which is not converted by the second color conversion layer (para.45); 

a partition (LDS, or LDS with BM) disposed between the first color conversion layer and the second color conversion layer (see figs.10 and 11), the first color conversion layer and the second color conversion layer being spaced apart from one another (see figs.10 and 11).
Itou does not explicitly disclose the color filter is a quantum dot color filter, the first color conversion layer in the first pixel area and including a plurality of quantum dots to convert incident light into the first color light; and the second color conversion layer in the second pixel area and including a plurality of quantum dots to convert incident light into the second color light, and the first portion and the second portion of the layer having stacked layers that have different refractive indices from one another.
Park discloses a display apparatus, in at least figs. 1 and 2, the color filter (230) is a quantum dot color filter (see fig.2), the first color conversion layer (230R) in the first pixel area and including a plurality of quantum dots (230RQD) to convert incident light into the first color light; and the second color conversion layer (230G) in the second pixel area and including a plurality of quantum dots (230GQD) to convert incident light into the second color light for the purpose of having a wide viewing angle display apparatus (Abstract and para.91,110 and 116).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the color filter is a quantum dot color filter, the first color conversion layer in the first pixel area and including a plurality of quantum dots to convert incident light into the first color light; and the second color conversion layer in the second pixel area and including a plurality of quantum dots to convert incident light into the second color light and the blue color filter having stacked layers that have different refractive indices from one another as taught by Park and Moon respectively in the display apparatus of Itou in order to have the color filter is a quantum dot color filter, the first color conversion layer in the first pixel area and including a plurality of quantum dots to convert incident light into the first color light; and the second color conversion layer in the second pixel area and including a plurality of quantum dots to convert incident light into the second color light and the first portion and the second portion of the layer having stacked layers that have different refractive indices from one another for the purpose of having a wide viewing angle display apparatus and reducing defects and color crosstalk.
Regarding claim 14, Itou discloses the partition is further disposed between the first blue light blocking portion and the second blue light blocking portion (see fig.10).


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim US 2016/0041317 (abstract and fig.6A) discloses the blue color filter can have stacked layers with different refractive indices from one another.
The Examiner notes: The claim 1 will be allowable by filing a Terminal Disclaimer with both US Patent 10,365,509 and US Patent 10,606,112.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JIA X PAN/Primary Examiner, Art Unit 2871